Case 1:20-cv-00384-LEW Document 12 Filed 12/10/20 Page 1 of 2            PageID #: 126




                       UNITED STATES DISTRICT COURT
                            DISTRICT OF MAINE


  BRIAN A. GOODWIN, et al.,        )
                                   )
             Plaintiffs,           )
                                   )
  v.                               )              1:20-cv-00384-LEW
                                   )
  CELINK,                          )
                                   )
             Defendant.            )
  __________________________________

  LONEBRIDGE FINANCIAL LLC,                )
                                           )
               Plaintiff,                  )
  v.                                       )      1:20-cv-00433-LEW
                                           )
  BRIAN A. GOODWIN, et al.,                )
                                           )
               Defendants.                 )




               ORDER SETTING SETTLEMENT CONFERENCE

        It is hereby ORDERED that this matter be set for a settlement conference to

  be held before U.S. Magistrate Judge John C. Nivison. The settlement conference

  will be held remotely via videoconference, on January 7, 2021, commencing at

  8:30 a.m.

        It is FURTHER ORDERED that counsel appear by video conference with

  their clients and insurance representatives at such time and be fully authorized to
Case 1:20-cv-00384-LEW Document 12 Filed 12/10/20 Page 2 of 2              PageID #: 127




  accomplish settlement of the case and prepared to engage in effective settlement

  negotiations.

           The parties shall each submit to Judge Nivison, on or before December

  31, 2020, an in camera statement, no more than five pages in length, setting forth

  their respective settlement positions concerning all issues involved in the case,

  setting forth a detailed articulation of the rationale for such position. The parties

  shall also submit as part of the in camera statement a realistic estimate of

  anticipated attorneys fees and costs in the event of trial to final judgment. The

  statements are not to be provided to the opposing side and shall be sent

  directly to Judge Nivison's chambers and not electronically filed with the

  Clerk.       The     statements      may       be     sent     via     email      to

  newcases.bangor@med.uscourts.gov or faxed to 207-945-0362, or by U.S.

  mail to Office of U.S. Magistrate Judge, 202 Harlow Street, Bangor, ME

  04401; or delivered in hand to the Clerk's Office at 202 Harlow Street,

  Bangor, Maine.



                                     /s/ John C. Nivison
                                     U.S. Magistrate Judge

  Dated this 10th day of December, 2020.
